Aulisi, J.
Proceeding under article 78 of the CPLR to review the determination of the Board of Regents which revoked petitioner’s license to practice medicine because of his issuance of numerous prescriptions for narcotic pills in violation of the Public Health Law. We see no reason to disturb the determination of the Board of Regents. Petitioner’s acts in prescribing narcotics as disclosed by the record are most culpable. The specifications drawn pursuant to sections 6514 and 6515 of the Education Law charging petitioner with fraud and deceit in the practice of medicine and unprofessional conduct are overwhelmingly sustained by the evidence. Neither, do we find any merit in petitioner’s request for a rehearing so that he could produce witnesses and records to substantiate his defense. Actually, he does not quarrel with the specifications, dispute the procedure or deny the facts and figures testified to by respondent’s witness. A rehearing was discretionary. We cannot say, on the record before us, that in denying the rehearing the Board of Regents abused its discretion. Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Herlihy, Reynolds and Hamm, JJ., concur.